Citation Nr: 0711936	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  98-05 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to assignment of a higher rating for bilateral 
hearing loss disability, currently rated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to March 
1971.

This matter came to the Board of Veterans' Appeals (Board) 
from a rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

The following constitutes a procedural history of the appeal.  
In an October 1999 decision, the Board denied the following 
claims:  (1) entitlement to service connection for a low back 
disorder; (2) entitlement to a compensable rating for 
bilateral hearing loss; and (3) entitlement to an increased 
rating for a scar of the chin, currently evaluated as 10 
percent disabling.  The veteran filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2000, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's attorney 
filed a joint motion to vacate the Board's decision and to 
remand the claim of service connection for a low back 
disorder and entitlement to a compensable evaluation for 
service-connected bilateral hearing loss for development and 
readjudication.  Within the joint motion, the parties 
requested that the Court dismiss the issue of entitlement to 
an evaluation in excess of 10 percent for the service-
connected scar of the chin.  In the January 2001 Order of the 
Court, the Court dismissed the appeal as to that issue.

In August 2001, the Board remanded the claims of entitlement 
to service connection for a low back disorder and entitlement 
to an assignment of a compensable evaluation for service-
connected bilateral hearing loss to the RO for additional 
development.  Additional development was undertaken.  

In a February 2003 determination, the RO granted service 
connection for the low back disorder.  Accordingly, the claim 
of service connection for a back disorder has been granted, 
and per the guidance supplied by the United States Court of 
Appeals for the Federal Circuit in Grantham v. Brown, 114 
Fed. 3rd 1156 (Fed. Cir. 1997), no other outstanding question 
of law or fact concerning the provisions of benefits under 
the law administered by the VA remains unresolved with regard 
to this service connection issue.  Consequently, this claim 
is not before the Board at this time.

In February 2003, the Director of VA Compensation and Pension 
Service found that a 10 percent extraschedular evaluation was 
warranted for the veteran's bilateral hearing loss.  
Entitlement to an extraschedular evaluation was granted under 
38 C.F.R. § 3.321(b)(1).  In AB v. Brown, 6 Vet. App. 35 
(1993), the Court held that on a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation.  
However, in March 2003, the veteran's representative 
indicated disagreement with the evaluation of the veteran's 
service-connected bilateral hearing loss, contending that the 
condition should be rated as 20 percent disabling through 
application of the rating schedule.

In June 2003, the Board denied entitlement to a compensable 
evaluation for bilateral hearing loss on a schedular basis, 
and denied entitlement to an evaluation greater than 10 
percent for bilateral hearing loss on an extraschedular 
basis.  The veteran filed a timely appeal to the Court.  In 
December 2005, the Court issued a Judgment vacating the June 
2003 Board decision, and remanded the matter for further 
adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Court vacated the Board's June 2003 decision on the basis 
that the veteran was unable to discern the criteria for a 
higher extraschedular rating.    

Compensation ratings are based upon the average impairment of 
earning capacity.  To accord justice in the exceptional case 
where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service is authorized to approve an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In 
other words, by regulation, an extraschedular rating may be 
considered when a case presents "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).  

As noted in the Introduction, in February 2003, the Director 
of VA Compensation and Pension Service found that a 10 
percent extraschedular evaluation was warranted for the 
veteran's bilateral hearing loss disability.  The Director's 
opinion, however, did not set out the criteria to be 
considered for an even higher extraschedular rating and did 
not discuss why the veteran was not entitled to an 
extraschedular evaluation in excess of 10 percent for his 
bilateral hearing loss disability.  In view of the Court's 
Order, the Board believes that the case must again be 
forwarded to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for clarification 
in the form of a more detailed opinion as to whether the 
bilateral hearing loss disability warrants a higher 
extraschedular evaluation and the criteria to be considered 
for a higher rating.

The RO should also ensure that proper notice has been issued 
to the veteran under the Veterans Claims Assistance Act of 
2000 (VCAA).  Such notice should include any information and 
evidence needed to substantiate and complete a claim, and 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VA is also instructed to provide 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  VA should inform the veteran that an effective 
date for the award of benefits will be assigned if an 
increase is awarded, and also include an explanation as to 
the type of evidence that is needed to establish an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations, to include 
advising the veteran of the evidence 
necessary to substantiate his claim (on 
an extraschedular basis), as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran 
should also be advised to submit all 
pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish an effective, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran's claim for an 
extraschedular evaluation for bilateral 
hearing loss disability should again be 
submitted to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service, for consideration as 
to whether his hearing loss warrants an 
extraschedular evaluation in excess of 10 
percent.  The opinion should set forth 
and discuss criteria to be considered for 
a higher rating and the findings as to 
whether or not such criteria have been 
met.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought is 
warranted.  The veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




